DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omoto et al. (US Pub. No. 2004/0207313 A1).
As to claim 1, Omoto teaches a light-emitting diode (LED) device, comprising: a base plate (#19 in Fig. 4 and in ¶ [0028]); an LED chip unit which is disposed on said base 5plate, and which includes a first chip (#12 in Fig. 4 and in ¶ [0035]) and a second chip (#11 in Fig. 4 and in ¶ [0035]), said first chip emitting a first excitation light having an emission peak wavelength ranging from 385 nm to 425 nm (360-420 nm in ¶ [0035]), said second chip emitting a second excitation light having an emission peak 10wavelength greater than that of the first excitation light (420 nm in ¶ [0035]); and a light conversion layer (#18 in Fig. 4 and in ¶ [0028]) which is disposed on and covers said LED chip unit, and which is configured to convert the first and second excitation lights 15to excited lights having different emission peak wavelengths (green and red in ¶ [0035]), each of which ranges from 440 nm to 700 nm (green and red falling in that 
As to claim 2, Omoto teaches the excited lights include a first excited light and a second excited light (red and green), and 25said light conversion layer includes a first light conversion material that is excited by the first excitation light to emit the first excited22 light, and a second light conversion material that is excited by the second excitation light to emit the second excited light (materials #16 and #17 absorbing excitation light and emitting red and green in ¶ [0035]-[0036]). Examiner notes that Omoto contemplates using either UV or Blue chips to excited the red or green phosphors based on the particular phosphor used.
5 As to claim 3, Omoto teaches the excited lights further include a third excited light and said light conversion layer further includes a third light conversion material which is excited by one of the first and second 10excitation lights to emit the third excited light having an emission peak wavelength different from those of the first and second excited lights (using two green phosphors to broaden the range of fluorescent spectrum in ¶ [0038]).  
As to claim 5, Omoto teaches said light conversion layer has a first 25region disposed above and corresponding in position to said first chip and a second region disposed above and corresponding in position to said second chip (Fig. 4A, regions above each LED),23 said first region being excited by the first excitation light to emit at least one of the excited lights having an emission peak wavelength ranging from 440 nm to 600 nm, said second region being 5excited by the second excitation light to emit at least one of the excited lights having an emission peak wavelength ranging from 500 nm to 700 nm (red and green emissions fitting these ranges in ¶ [0035]).  

As to claim 7, Omoto teaches the excited lights further include a third excited light, and one of said first region and said second region further includes a third light conversion material that is excited by a corresponding one of the first and second excitation 25lights to emit the third excited light (using two green phosphors to broaden the range of fluorescent spectrum in ¶ [0038]).  
    PNG
    media_image1.png
    18
    202
    media_image1.png
    Greyscale
 
As to claim 12, Omoto teaches5As to claim 12 the emission peak wavelength of the second excitation light ranges from 440 nm to 460 nm (¶ [0035]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Omoto et al. (US Pub. No. 2004/0207313 A1).

As to claims 8-11, Omoto is silent about the particular emission spectrum meeting the relational equations claimed. However, creating LED/phosphor combinations that better mimic the blackbody radiation achieved with traditional filament light sources is a common motivation in the art in order to achieve an aesthetically pleasing light. Thus, it would have been obvious to one of ordinary skill in the art to optimize the emitters and phosphors of Omoto to fall in line with these equations in order to provide a device as close to blackbody radiation as possible. Applicant is encouraged to claim their actual structure used to meet the claimed equation rather than the theorized equation itself.
As to claim 13, Omoto is teaches the use of a third chip (Fig. 2A). Omoto is silent about the third chip having an emission range from 520 to 570 nm. However, this range represents a green LED which is discussed throughout Omoto as a conventional approach (¶ [0039]), thus the inclusion of a conventional green LED in the device of Omoto would have been obvious to one of ordinary skill in the art. Put simply, Omoto teaches the use of numerous LEDs in combination with numerous fluorescent materials in order to create a broad spectrum white 
As to claim 14, Omoto teaches the excited lights further include a third excited light, and said light conversion layer 20further includes a third light conversion material that is excited by the third excitation light to emit the third excited light (using two green phosphors to broaden the range of fluorescent spectrum in ¶ [0038]).  
As to claim 15, Omoto light conversion layer has distinct first,27 second and third regions (above each respective LED); said first region is disposed above and corresponding in position to said first chip, and includes said first light conversion material; 5said second region is disposed above and corresponding in position to said second chip, and includes said second light conversion material; and said third region is disposed above and corresponding in position to said third chip, and 10includes said third light conversion material (the conversion materials being distributed into each of these areas meets the claim language (Fig. 1-4), see also later figures where the phosphor can instead be included in only areas above the LEDs).

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875